ON PETITION FOR REHEARING
ROBERTSON, Judge.
The plaintiff-appellant Carlile petitions for a rehearing challenging, among other things, our statement toward the end of the opinion 419 N.E.2d 1021 that the trial judge examined the depositions in the case. The record herein indicates that Carlile brought to the trial court’s attention omitted or unpublished depositions and that the trial court entered an order which reads in pertinent part:
The Court now takes the matter under advisement for the purpose of reviewing the record in its judgment to be rendered on the motions for summary judgment based upon the entire file. The Clerk is *400hereby ORDERED to publish said depositions.
As a result our opinion is changed to the extent that we find the depositions were published and that the trial court then being duly advised reinstated and reentered judgment for the defendant. The record doesn’t substantiate Carlile’s allegation of “total disregard” of the depositions.
The petition for rehearing is in all other respects denied.
NEAL, P. J., and RATLIFF, J., concur.